Exhibit32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Anthony Spier, and I, Renee Zimmerman certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of AG&E Holdings Inc. (the “Company”) on Form 10-Q for the Three Months and Six Months Ended June 30, 2015 : Fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and That the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. This written statement is being furnished to the Securities and Exchange Commission as an exhibit to such Form 10-Q. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date: August 13, 2015 By: Anthony Spier Chairman, President & Chief Executive Officer Date: August 13, 2015 By: Renee Zimmerman Senior Vice President & Chief Financial Officer, Secretary &Treasurer
